*477
Judgment affirmed.

A conductor of a passenger-train at the time of the wreck mentioned, testified: Our schedule time to leave' Atlanta was seven fifty, but on account of the wreck we did not leave till eight fifty. When we got up to the place of the wreck, about fifteen miles from Atlanta, the road was clear. The regular time for the freight to leave Atlanta was seven fifty-five, soon after we left and following our train out. I know the fact, because I saw it posted on the bulletin-board at Atlanta, that freight conductors were forbidden to violate Sunday laws, and the freight-trains leaving Chattanooga Sunday night were forbidden to come into Georgia before midnight I am agent of the defendant at this place now. I do not' know what special order Maj. McCollum may have given as to the running of any special train or trains.
R. J. & J. McCamy, for plaintiff in error.
A. W. Rite, solicitor-general, contra.